Citation Nr: 0737278	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-40 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949 as a Philippine Scout.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The appellant testified before the undersigned Veterans Law 
Judge at a video conference hearing in January 2006; a 
transcript is of record. 


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The appellant filed her claim for entitlement to accrued 
benefits on November 18, 2003.

3.   The evidence does not show that the veteran's service 
included any service other than as a Philippine Scout from 
June 1946 to April 1949.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121(a), (c) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1000(a), (b), (c) (2007).  
 
2.  Basic eligibility for VA nonservice-connected death 
pension benefits is not established.  38 U.S.C.A. §§ 101(2), 
107(a), 1310, 152, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.159 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in February 2005, the 
RO advised the appellant of what the evidence must show to 
establish entitlement to death pension benefits and accrued 
benefits.  The RO advised the appellant of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the appellant in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the appellant and which portion VA would attempt 
to obtain on behalf of the appellant.  The RO also 
specifically requested that the appellant send any evidence 
in her possession that pertained to the claim. 

The Board recognizes that the VCAA notice was not provided to 
the appellant prior to the original decision on appeal as 
required by Pelegrini II.  To the extent that a Pelegrini II 
violation exists, the Board finds that such a violation has 
resulted in no prejudice.  In correspondence dated in June 
2005, the appellant stated that she had made every attempt to 
locate the requested records but that she was unable to do 
so.  The appellant made similar statements in correspondences 
dated in December 2003 and March 2004.  It is clear that 
further evidence is not likely to be obtained and that the 
timing of the notice has resulted in no prejudice.  Remanding 
for further development would not likely lead to the 
submission of additional pertinent evidence and would serve 
no purpose.

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claims.  Thus, no 
disability rating or effective date will be assigned and 
failure to notify the veteran of these elements has resulted 
in no prejudice. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has unsuccessfully attempted to 
obtain the veteran's service medical records.  In a VA 
memorandum, dated in March 2004, the RO declared that it had 
made a Formal Finding on the Unavailability of Service 
Records.  As indicated in the memorandum and shown in the 
claims file, the RO submitted an initial request to the 
National Personnel Records Center (NPRC) in November 2003 for 
such records.  In December 2003 the NPRC reported that the 
veteran's record was fire related and that there were no 
service medical records or records from the Surgeon General's 
Office for review.  In response to the RO's request to the 
appellant for more information, she submitted a Form 13055 in 
which she replied "unknown" to all information requested.  
Without any additional information, VA is unable to conduct a 
meaningful search and the Board finds that further efforts 
would be futile.  38 C.F.R. § 3.159(c)(2) (2007).

The appellant also submitted a written statement, dated in 
February 2004, in which she related that she had no more 
evidence to submit.  In light of the negative response from 
the NPRC and the appellant's statement that she had no 
further evidence to submit, the Board finds that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria for Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid.  An application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 U.S.C.A. § 5121(a), (c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1000(a), (b), (c) (2007).  

Here, the veteran's death certificate shows that he died on 
June [redacted], 1999.  The appellant filed her claim for accrued 
benefits on November 18, 2003.  The record does not show that 
the appellant submitted any correspondence, to include a 
claim for accrued benefits, at any time prior to that date.  
Without evidence that the appellant filed a claim within 1 
year of the veteran's death on June [redacted], 1999, the appellant 
has no legal entitlement to this benefit and the must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Death Pension

A veteran is defined as a 'person who served on active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.'  
38 U.S.C.A. 101(2) (West 2002); see 38 C.F.R. 3.1(d) (2007).  
The surviving spouse of a veteran of a period of war who met 
the service requirements found in 38 U.S.C.A. 1521(j) (West 
2002) is eligible to receive VA nonservice-connected pension 
benefits.  See 38 U.S.C. 1541(a) (West 2002).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2007).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Oct. 6, 1945) is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945 and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period. This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2007).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2007).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the veteran has 
qualifying service under Title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case the evidence does not show that the veteran had 
the requisite service needed for pension benefits.  As noted 
above, the NPRC was unable to provide any records because the 
veteran's records were presumed destroyed by fire.  The 
record does include, however, a Separation Qualification 
Record from the Army of the United States recognizing the 
veteran's active service from June 1946 to April 1949.  Also 
in the claims file is a letter from J.A., Major General, U.S. 
Army, to the veteran acknowledging his service as a 
Philippine Scout.  The letter is dated in April 1949.

These documents show that while the veteran would be eligible 
for compensation, he was not eligible not for pension 
benefits.  The veteran's enlistment in June 1946 necessarily 
shows that he was enlisted pursuant to Public Law No. 190.  
38 C.F.R. § 3.40(b) (2007).  As noted death pension benefits 
are not available for these veterans.  The record includes no 
other evidence of service and the Board must find that 
entitlement to death pension benefits has not been shown.


ORDER

1.  Entitlement to accrued benefits is denied.

2.  Entitlement to death pension benefits is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


